In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-112 CV

____________________


IN RE CAVALIER HOME BUILDERS, LLC




Original Proceeding



MEMORANDUM OPINION 
	On March 22, 2006, Cavalier Home Builders, LLC filed a petition for writ of
mandamus in which the relator asks this Court to order the trial judge to vacate its order
denying the relator's motion to compel arbitration.  The trial court subsequently vacated
its order and abated all claims until arbitration is completed.  On April 21, 2006, the
relator filed a motion to dismiss the petition on the grounds that the issue presented in the
petition is now moot.
	Accordingly, this original proceeding is dismissed without reference to the merits.
	WRIT DISMISSED.
									PER CURIAM

Opinion Delivered April 27, 2006
Before Gaultney, Kreger and Horton, JJ.